Citation Nr: 0924097	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of 
electrical burns to the left hand.

3.  Entitlement to nonservice-connected pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to December 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2006 from the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied these claims.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in March 2009.  A 
transcript of the hearing testimony is associated with the 
claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board finds that further development is necessary prior 
to adjudication of the matters on appeal.

The Veteran alleges entitlement to service connection for 
hepatitis C and for residuals of electrical burns to the left 
hand.  Regarding the hepatitis, he alleges having developed 
this in 2005 after returning from Iraq; however upon further 
questioning at his March 2009 videoconference hearing, he 
acknowledged that he worked as a civilian contractor from May 
2001 to May 2005, and was not in the military at that time.  
However he is shown to have had service in Iraq during 
Operation Desert Storm in 1991, having earned a combat 
infantry badge and the Southwest Asia Service Medal.  

In regards to his left hand burn, he has testified that this 
burn, which is well documented in the service treatment 
records from May 1990, still has residuals, which he 
described as numbness, stiffness and aching, and causing 
limitation of motion in his left hand.  The post-service 
records do not show any treatment for left hand complaints, 
however the Veteran alleges he self treats this condition.  
In regards to his claim for nonservice-connected pension, the 
RO has indicated in the January 2008 statement of the case 
that the only nonservice-connected disability of note were 
problems involving his feet.  However a review of the VA 
medical records from 2005 to 2008 clearly show additional 
medical complaints, to include psychiatric problems being 
addressed, as well as ongoing hepatitis C residuals.  

The Veteran has stated in the March 2009 videoconference 
hearing that he is now in receipt of Social Security benefits 
since being granted these in September 2008.  It was agreed 
upon at this hearing that these records would be obtained.  
In addition, the Board finds that further examination is 
indicated in light of the above history of the left hand 
injury in service, to determine whether he has current 
residuals.  In regards to the hepatitis C, an examination 
should be conducted to ascertain whether he developed this 
condition during his active duty from July 1988 to December 
1991, or whether it is a result of his combat service from 
that time.  In regards to the claim for entitlement to 
nonservice-connected pension, an examination is necessary to 
ascertain the nature and severity of all current 
disabilities.  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided with a generic notice pursuant to Dingess, supra.  
In light of the need to remand these matters for further 
development, additional notice should specifically address 
the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must also send the Veteran a 
corrective notice addressing the service 
connection claims and nonservice-
connected pension claim that includes: an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection and or pension is granted.  

The notice must also (1) inform him of 
what he needs to provide; and (2) what 
information VA has or will provide that 
pertains to these claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  The AOJ should request the Veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his claimed hepatitis C and 
left hand disability, as well as any 
current treatment for nonservice-
connected disabilities.  The Veteran 
should provide all necessary written 
releases for these records.  If any of 
the identified records cannot be 
obtained, the AOJ should notify the 
Veteran of such and describe the efforts 
used in requesting these records.

4.  After the completion of the above, 
the AOJ should schedule the Veteran for a 
VA examination(s), to determine the 
nature and etiology of the Veteran's 
claimed hepatitis C.  The examination(s) 
should determine whether any claimed 
hepatitis C began inservice or was caused 
by inservice events to include any events 
that took place while he was serving on 
active duty in Iraq.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
claimed hepatitis C.  Specifically, the 
examiner is requested to provide an 
opinion as to (1) Whether there is a 
current disability of claimed hepatitis 
C; (2) the medical probability that his 
current claimed hepatitis C began in 
service or resulted from any incident in 
service, including his service in Iraq in 
1991.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  After the completion of 1-3, the AOJ 
should schedule the Veteran for a VA 
examination(s), to determine the nature 
and etiology of the Veteran's claimed 
residuals of a burn to the palm of the 
left hand.  The examination(s) should 
determine whether there are any current 
residuals of this accident in service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
claimed residuals of a burn to the palm 
of the left hand.  Specifically, the 
examiner is requested to provide an 
opinion as to (1) Whether there is a 
current disability of the left hand. (2) 
the medical probability that any current 
left hand disability began inservice or 
was caused by the burn to the left hand 
shown to have taken place in service in 
1990.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  The AOJ should schedule the Veteran 
for a VA examination, by an appropriate 
specialist(s), to determine the nature 
and extent of all non service-connected 
disabilities from which the Veteran is 
now suffering there from, and to 
specifically provide an opinion as to the 
occupational impact of the Veteran's 
nonservice-connected disabilities.  The 
claims file, this REMAND, and treatment 
records must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination(s).  All 
necessary tests and studies should be 
conducted in order to render the 
requested opinion.  Following review of 
the claims file and examination of the 
aforementioned disabilities, the 
examiner(s) should render an opinion as 
to whether the Veteran's nonservice-
connected disabilities prevent the 
Veteran from being gainfully employed.  
The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

7.  Upon completion of the foregoing, the 
AOJ should re-adjudicate the claims on 
appeal.  If any benefit sought is not 
granted, the Veteran should be furnished 
a supplemental statement of the case, and 
provided an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran is advised that failure to cooperate by 
reporting for examination, without good cause, may have 
adverse consequences on his claims.  38 C.F.R. § 3.655 
(2008).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




